Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The follow Office action is in response to communications filed on 1/18/2021.  Claims 1-9, 11-19, and 21 are currently pending within this application.

Response to Arguments
2.	Applicant’s arguments regarding the claims have been fully considered but they are moot in view of new ground(s) of rejection necessitated by Applicant’s amendments to the previously pending claims.

Drawings
3.	The previous objections to the drawings are withdrawn in response to amended drawings filed on 1/18/2021.

Claim Rejections – 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 11-13, 15-18, 21 are rejected under 35 U.S.C 103 as being unpatentable over Iimura (US PGPub 2016/0253806) [hereafter Iimura] in view of Nalepka (US PGPub 2016/0050356) [hereafter Nalepka] and Kobayashi (US PGPub 2014/0286372) [hereafter Kobayashi].

5.	As to claim 1, Iimura discloses a method at a computing device (CPU 101 as shown in Figure 1-2) for replacing sensor data from a sensor (internal and external sensors 200) that has failed, the method comprising receiving, from a remote sensor apparatus (internal and external sensors 200 with camera 201), an indication at the computing device, that the sensor has failed (a determination 203 that data or lack-thereof from internal and external sensors remotely connected to the CPU causes a  normal self-localizer to fail at performing a normal self-localization technique using the data from the internal and external sensors), after receiving the indication, sending a trigger (command of imaging unit by self-localizer 204 of CPU to camera 201) to the remote sensor apparatus requesting image data, receiving, from the remote sensor apparatus, the image data from a location associated with the sensor (images captured by camera 201 situated in presence of sensors), and using the image data to replace sensor data from the sensor that has failed (the image data captured by the camera 201 is used to perform self-localization operations instead of the data provided by the internal and external sensors) (Paragraphs 0025-0030, 0032-0038).  
	It is however noted that Iimura fails to particularly disclose sending a trigger to the remote sensor apparatus including at least one of a duration and a frequency for capturing the image data.

	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include sending a trigger to the remote sensor apparatus including at least one of a duration and a frequency for capturing the image data as taught by Nalepka with the method and system disclosed within Iimura because the cited prior art are directed towards systems that detect abnormalities according to remote sensors of a system that monitors a specific environment and generates image data in response thereto and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of allowing an appropriate frame rate for an image capture device to be achieved upon detection of an event that warrants capturing images at a specific frame rate.
	Also, it is noted that the combination of Iimura and Nalepka fails to particularly disclose receiving trigger data, the trigger data indicating the identity of the sensor that failed.
	On the other hand, Kobayashi discloses a system for event detection where a computing system (failure detection device 200) receives, from a remote sensor apparatus (sensor 103), an indication (abnormal temperature reading) at the computing device, that the sensor has failed, and trigger data (sensor ID information), the trigger 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include receiving trigger data, the trigger data indicating the identity of the sensor that failed as taught by Kobayashi with the method and system disclosed within Iimura and Nalepka because the cited prior art are directed towards systems that detect abnormalities according to remote sensors of a system that monitors a specific environment and generates image data in response thereto and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling specific sensors out of a plurality of sensors to be individually identified when exhibiting characteristics indicating that certain sensors are failing.

6.	As to claim 2, Iimura discloses the computing device (101) is a CPU, and wherein the sensor (200) is on a remote sensor apparatus reporting to the CPU (Paragraphs 0025-0026).
	It is however noted that Iimura and Nalepka fails to particularly disclose the computing device is a server, and wherein the sensor is on a remote sensor apparatus reporting to the server.  
	On the other hand, Kobayashi discloses a computing device (failure detection device 200) is a server, and wherein the sensor (sensor 103) is on a remote sensor apparatus reporting to the server (Paragraphs 0004, 0030-0032).  


7.	As to claim 3, Iimura discloses the sensor that has failed is a positioning sensor (Paragraph 0027), and wherein the using the image data comprises identifying location data within the image data (Paragraphs 0033, 0035-0036, 0038).

8.	As to claim 5, Iimura discloses the sensor that has failed is a positioning sensor (Paragraph 0027), and wherein the image data is compared to a database (map 205 in storage 102) of images correlated to location data (Paragraphs 0030, 0034-0036).  

9.	As to claim 6, Iimura discloses the images in the database (map 205 in storage 102) used for comparing are narrowed based on information about the sensor (Paragraphs 0030, 0036).

10.	As to claim 7, Iimura discloses the information about the sensor includes at least one information item selected from: a last known location of the sensor; a destination 

11.	As to claim 8, Iimura discloses the using the image data comprises comparing the image data with data from a database to replace the sensor data (Paragraph 0038).  

12.	As to claims 11-13, 15-18, and 21, the combination of the Iimura and Kobayashi references discloses all claimed subject matter as disclosed within the above respective citations of claims 1-3 and 5-8.

13.	 Claims 4 and 14 are rejected under 35 U.S.C 103 as being unpatentable over Iimura (US PGPub 2016/0253806) [hereafter Iimura] and Nalepka (US PGPub 2016/0050356) [hereafter Nalepka] and Kobayashi (US PGPub 2014/0286372) [hereafter Kobayashi], as applied to claims 3 and 13, and in further view of You (US PGPub 2015/0378015) [hereafter You].

14.	As to claims 4 and 14, it is noted that Iimura, Nalepka, and Kobayashi fails to particularly disclose the location data is at least one data item selected from the group including street name information; landmark information; monument information; or building information.  

	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include identifying at least one data item selected from the group including street name information; landmark information; monument information; or building information as location data as taught by You with the method and computing device of Iimura, Nalepka, and Kobayashi because the cited prior art are directed towards systems that detect perform self-localization operations based on sensor information including external and image capturing sensors and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of improving the accuracy of the self-localization operations through landmark recognition between the currently captured image and the similar images stored within the database.

15.	Claims 9 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Iimura (US PGPub 2016/0253806) [hereafter Iimura] and Nalepka (US PGPub 2016/0050356) [hereafter Nalepka] and Kobayashi (US PGPub 2014/0286372) [hereafter Kobayashi], as applied to claims 1 and 11, and in further view of the Applicant’s Admitted Prior Art [hereafter AAPA].



16.	As to claims 9 and 19, Iimura discloses the sensor that has failed is a tilt sensor (gyro sensor) (Paragraph 0027).
	It is however noted that Iimura, Nalepka, and Kobayashi fails to particularly disclose the using the data compares an angle of objects within the image data with a database image having the same objects.  On the other hand, AAPA discloses that determining angles of objects from comparison of captured images containing the objects is a well-known and established technique.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include comparing an angle of objects within the image data with a database image having the same objects with the method and computing device of Iimura, Nalepka, and Kobayashi in order to yield predictable results of enabling the orientation of the movable body containing the sensors to be determined for self-localization operations in instances when the normal self-localizer cannot operate based on the data being supplied from the sensors of the movable body which includes gyro sensors.


Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664